                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT G. MOYA,

               Plaintiff,

v.                                                                 No. 2:18-cv-00494-GBW-KRS

CITY OF CLOVIS, and OFFICER BRENT
AGUILAR and SARGENT JAMES GURULE,
in their individual capacities and as employees
of the City of Clovis,

               Defendants.

                        ORDER GRANTING MOTION TO COMPEL

       THIS MATTER comes before the Court on Plaintiff’s motion to compel discovery

responses. (Doc. 49). In two requests for production, Plaintiff sought from Defendant Brent

Aguilar documents comprising his “personnel file” and those “concerning or at all relevant to

any formal or informal complaint made against [him][.]” (Id., at 2). Although initially resistant,

Aguilar did produce some responsive documents, but withheld others, objecting on privilege,

overbreadth, relevance, undue burden, and vagueness grounds. In response to the motion,

Aguilar calls the demand for his personnel file and complaints against him as “irrelevant kitchen

sink requests.” He also insists he is exempted from providing “internal evaluations, disciplinary

reports,” or documentation on “promotion, demotion, or termination information; or performance

assessments” that might be contained in his personnel file. (Doc. 52, at 5) (citing Cox v. N.M.

Dep’t Public Safety, 242 P.3d 501 (N.M. App. 2010)). Having considered the parties’

submissions, the Court disagrees with Aguilar and GRANTS Plaintiff’s motion.

                                        BACKGROUND

       On May 29, 2017, Aguilar, then an officer with the City of Clovis Police Department,

allegedly released his police dog, Leo, ultimately resulting in Plaintiff’s subduction and severe


                                                                                                     1
injury. (Doc. 1). At the time, Plaintiff says he was complying with police orders to surrender

himself from behind a shed. (Id.). This lawsuit followed. In his three-count complaint, Plaintiff

alleges (1) Aguilar and Sergeant James Gurule unreasonably seized him in violation of the

Fourth Amendment; (2) the officers used excessive force in violation of the Fourth Amendment

by allowing Leo to attack Plaintiff; and (3) the City of Clovis has a policy or custom of

inadequate supervision, insufficient training, and failing to discourage constitutional violations

that caused the deprivation of Plaintiff’s rights. (Doc. 1)

        As part of discovery, Plaintiff propounded, among others, the following two requests for

production:

        5. Any and all documents that comprise all or a part of your personnel file, including
        disciplinary records, and any other documents concerning your hiring, training,
        duties, performance, assignments, and mental and physical condition.

        6. Any and all documents concerning or at all relevant to any formal or informal
        complaint made against or about you, from any source concerning any subject
        matter.

(Doc. 52-1).

        Aguilar’s responses 1 cited the relevancy, breadth, and privacy concerns identified above

and refused to produce responsive records. In a so-called Rule 37 letter, Plaintiff challenged

Aguilar’s legal bases for objecting, agreed “to a redaction of the most sensitive of personal

information like address, date of birth, and social security number,” and asked for a privilege log.

(Doc. 49-1). Although Aguilar stood by his objections, he ultimately produced 178 pages from

his personnel file along with a privilege log. According to the log, Aguilar refused to disclose




1
 Curiously, and contrary to the local rules, neither party has provided Agular’s responses. Aguilar’s response is
discernable from his response here and the correspondence attached to the parties’ filings. Rather than deny the
motion without prejudice, the Court elects the more expedient remedy of deciding the motion based on the parties’
characterizations.


                                                                                                                    2
records related to an internal investigation, investigative report, and his employment application,

which, in turn, included a background check and a psychological evaluation. (Doc. 49-3).

                                          STANDARD

       Federal Rule of Procedure 26 allows for the discovery of “any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

P. 26(b)(1). “When requested discovery appears relevant, the party objecting to production has

the burden of establishing the lack of relevance by demonstrating that the request falls outside

the scope set forth in Rule 26(b)(1), or that the requested discovery is of such marginal relevance

that the potential harm occasioned by discovery would outweigh the ordinary presumption in

favor of broad disclosure.” Shotts v. Geico Gen. Ins. Co., 2017 U.S. Dist. LEXIS 171515, at *1

(W.D. Okla. Oct. 17, 2017) (citation omitted). Likewise, where a party resists production of

documents on privilege grounds, that party carries “the burden of establishing that the privilege

applies.” Zander v. Craig Hosp., 743 F. Supp. 2d 1225, 1231-32 (D. Colo. 2010) (citation

omitted). Moreover, “the resisting party must expressly assert [the privilege] and describe the

nature of the purportedly-privileged documents, ordinarily by tendering a privilege log.” Id.

                                          DISCUSSION

       Aguilar resists Requests for Production 5 and 6 on four grounds: they (1) impinge on the

“self-critical” privilege; (2) implicate “matters of opinion” exempt from disclosure; (3)

contravene a constitutional right to privacy; and (4) lack relevance. The Court rejects each basis.

                                      Self-critical Privilege

       The “self-critical” privilege rests on “a concern that disclosing [internal investigations]

will deter or suppress socially useful investigations and evaluations or compliance with the law

or with professional standards.” Tanner v. McMurray, 2019 U.S. Dist. LEXIS 76944, at *192

(D.N.M. May 7, 2019). Proponents claim that without it, “individuals and organizations will not


                                                                                                     3
candidly evaluate their compliance with regulatory or legal requirements out of fear of creating

evidence that may be used against them in the future.” Id. The Tenth Circuit, however, has not

recognized such a privilege and has cast doubt on its underpinnings. See Denver Policemen’s

Protective Ass’n v. Lichtenstein, 660 F.2d 432, 437 (10th Cir. 1981) (explaining “it is doubtful

that citizens and police officers will absolutely refuse to cooperate in investigations because of a

few isolated instances of disclosure”). Many federal courts have expressly rejected the privilege

where internal police investigations are concerned. See Dorato v. Smith, 163 F. Supp. 3d 837,

892-93 (D.N.M. 2015); Soto v. City of Concord, 162 F.R.D. 603, 612 (N.D. Cal. 1995) (“[T]he

notion that police . . . should be able to . . . shield their internal affairs investigatory process from

the public offends basic notions of openness and public confidence in our system of justice.”).

        The above considerations lead the Court to reject Aguilar’s reliance on the self-critical

privilege. Alternatively, assuming the privilege applies, Aguilar would have to show: (1) he

produced the information pursuant to a critical self-analysis he performed; (2) a strong public

interest exists in preserving the free flow of the information sought; and (3) the exchange of

information is of the type that would be curtailed if discovery is permitted. Tanner, 2019 U.S.

Dist. LEXIS 76944, at *211-212. Other than a reference to the privilege in his document log,

Aguilar has not carried this burden under any of the prongs. The self-critical privilege, therefore,

does not provide Aguilar a basis for refusing to produce the documents requested.

                                         Matters of Opinion

        In Cox, the New Mexico Court of Appeals answered two questions: (1) whether citizen

complaints against the state’s department of public safety constitute public records under the

inspection-of-public-records statute; and if so, (2) whether an exception to the disclosure

requirement applied. 242 P.3d at 504. The court concluded that the complaints were public

records and did not satisfy an exception to disclosure. In dicta, the court of appeals explained


                                                                                                        4
that in enacting the “matter of opinion in personnel files” exception, the New Mexico legislature

“intended to exempt from disclosure . . . personnel information of the type generally found in a

personnel file, i.e., information regarding the employer/employee relationship such as internal

evaluations; disciplinary reports or documentation; promotion, demotion, or termination

information; or performance assessments.” Id. at 506. Aguilar relies on this broad statement as

a justification for withholding documents.

        Aguilar’s reliance is misplaced. All dicta and other distinguishing features aside, Cox

cannot create a rule of decision for this case because federal law controls privilege. See Fed. R.

Evid. 501 (explaining that the “principles of the common law as they may be interpreted by the

courts of the United States in the light of reason and experience” govern the existence and scope

of a privilege); Dorato, 163 F.3d at 870 (explaining that federal law governs privilege even

where the evidence could be relevant to a state-law supplemental claim). Aguilar has not

explained how case law, let alone dicta, from the New Mexico Court of Appeals could supply a

basis for privilege in a case comprised entirely of federal causes of action. The Court concludes

Aguilar has not carried his burden to establish any matters-of-opinion privilege exists and applies

to this case.

                                      Constitutional Privacy

        A constitutional right to privacy protects a law enforcement officer’s personnel file. See

Denver Policemen's Protective Ass’n, 660 F.2d at 435. This privacy interest is not absolute. Id.

While an officer may have “a legitimate expectation of privacy” in statements they make in the

course of an internal affairs investigation, a countervailing interest exists in “the ascertainment of

the truth.” Id. Moreover, any privacy interest was never meant to reach records that document

“officers work as police officers” such a reprimands and complaints that may be in an officer’s

personnel file. Id. The Tenth Circuit has adopted the “Colorado test” to determine how to strike


                                                                                                     5
the appropriate balance. The Court “must consider (1) if the party asserting the right has a

legitimate expectation of privacy, (2) if disclosure serves a compelling state interest, and (3) if

disclosure can be made in the least intrusive manner.” Id.

        In this case, Aguilar has privacy interest in his personnel file for many obvious items—

any document containing personal identifiers such as a social security number. He arguably has

a privacy interest in whatever internal investigations are part of his file, but only to the extent the

records concern statements Aguilar made to investigators that he understood to be confidential as

part of a truth-gathering endeavor. As for the latter category, however, the countervailing

interest in the truth is in the Court’s view at least equal to confidentiality in internal

investigations. Aguilar certainly does not make any argument that his privacy concerns are

paramount despite him having the burden to demonstrate privilege.

        Moreover, this case concerns allegations of excessive force in violation of the

Constitution and an unwritten municipal policy that led to excessive force. “Section 1983

represents a balancing feature in our governmental structure whereby individual citizens are

encouraged to police those who are charged with policing us all.” Dorato, 163 F.3d at 891

(citation omitted). Consequently, “it is of special import that suits brought under this statute be

resolved by a determination of the truth rather than by a determination that the truth shall remain

hidden.” Denver Policemen's Protective Ass’n, 660 F.2d at 436 (citation omitted).

        Here, it strikes the Court as fundamentally unfair to, on the one hand, permit an allegation

of municipal liability and then, on the other, forbid discovery on how the City supervised

Aguilar. The Court is cognizant of the many highly personal and sensitive materials in personnel

files, but the appropriate remedy is to craft a protective order for the Court’s consideration that

protects those materials from public consumption, not unilaterally barring access to information.

In other words, “the compelling interest in ascertaining the truth overrides the officer[’s]


                                                                                                      6
legitimate expectations of privacy.” Dorato, 163 F.3d at 891. The Court will protect Aguilar’s

privacy by way of a confidentiality order as ordered below.

                                             Relevance

       Relying on Regan-Touhy v. Walgreen Co., 526 F.3d 641, 649 (10th Cir. 2008), Aguilar

casts Plaintiff’s discovery as “irrelevant kitchen-sink requests.” In that case, the plaintiff sued

her pharmacy for disclosing confidential medical information in violation of a state statute. In

discovery, the plaintiff asked for the offending pharmacist’s entire personnel file to determine

whether the pharmacist had been disciplined for past violations. The defendant refused to

produce the file, and the district court denied the plaintiff’s motion to compel. The Tenth Circuit

affirmed, unwilling to “gainsay” the district court’s exercise of discretion. Id. at 649. In so

doing, the court of appeals observed that “personnel files often contain sensitive information . . .

and it is not unreasonable to be cautious about ordering their entire contents disclosed willy-

nilly.” Id. In fact, “the requirement of Rule 26(b)(1) that the material sought in discovery be

relevant should be firmly applied” in such cases and protective orders issued where need be. Id.

(citation and alterations omitted). Nonetheless, the court explained, “personnel files are not

categorically out of bounds” and suggested a more tailored discovery request would have

changed the analysis. Id.

       Regan-Touhy’s helpfulness ends at its general proposition that the Court should exercise

caution in ordering the production of personnel file. Unlike the plaintiff’s single claim in Regan-

Touhy, Plaintiff’s complaint places squarely at issue how the City supervised Aguilar and other

officers, trained him and other officers, and discouraged him and other officers from misconduct

that Plaintiff says led to the excessive force. Plaintiff’s application for employment as an officer

could contain any number of clues as to his suitability for employment as an officer, which could

shed light on his training and supervision needs.


                                                                                                       7
        Moreover, personnel files are often crucial to establishing municipal liability. Under

Section 1983, a city is not liable for the constitutional violations of its police officers unless the

violation occurred as a result a municipal policy or custom, even if unwritten, and with the

municipality’s deliberate indifference. Monell v. Department of Social Services, 436 U.S. 658,

694 (1978). “While a single prior violation may not ordinarily amount to a ‘policy,’ the

municipality may be liable where senior personnel have knowledge of a pattern of

constitutionally offensive acts by their subordinates, but fail to take remedial steps.” Everitt v.

Brezzel, 750 F. Supp. 1063, 1069 (D. Colo. 1990) (citing City of Oklahoma City v. Tuttle, 471

U.S. 808 (1985)). In fact, “[a] pattern of similar constitutional violations by untrained employees

is ordinarily necessary to demonstrate deliberate indifference for purposes of failure to train.”

Connick v. Thompson, 563 U.S. 51, 62 (2011).

        In terms of discovery, “a plaintiff asserting municipal liability under Monell is entitled

not only to factual information concerning an officer’s alleged past violations, but also to

information concerning his superiors' knowledge of those violations and what, if anything, they

did about them.” Everett, 750 F. Supp. At 1069. These materials are typically housed within a

personnel file. According to his privilege log, Aguilar did not produce an internal investigation,

an investigative report related to a tort notice, and “[e]mployment application records

(background investigations, application for employment, pre-employment psychological

evaluation).”

        From Aguilar’s description, the requested records appear plausibly related to a Monell

claim and, in short, discoverable. Aguilar acknowledges the significance of Monell to his

personnel file but contends prior incidents or complaints that do not involve his role as a police-

dog handler are irrelevant. As Aguilar points out, the Court should be cognizant of relevance as

Regan-Touhy holds. And, to be fair, prior misconduct must likely be “sufficiently similar” to put


                                                                                                         8
a municipality on notice of problems with their police officers. See, e.g., Tanberg v. Sholtis, 401

F.3d 1151, 1169 (10th Cir. 2005). Here, however, Aguilar draws the relevancy line unilaterally

and too narrowly. While a prior use of force may not ultimately be admissible does not mean at

the discovery stage of litigation it is wholly irrelevant. See Ellis v. Hobbs Police Dep't, 2019 U.S.

Dist. LEXIS 124890, at *2 (D.N.M. July 26, 2019) (explaining “to be discoverable . . . material

must be both relevant and proportional to the needs of the case” but “need not be admissible in

evidence to be discoverable”). Surely, there are instances of uses of force that could be

“sufficiently similar,” even though they do not involve the release of a dog. In any event, the

Court is not prepared to deprive Plaintiff of his opportunity to make that argument to the

presiding judge, especially since Aguilar offers only a conclusory argument as to relevancy.



                                           CONCLUSION

        For the reasons above, the Court concludes that Aguilar has not carried his burden to

demonstrate that Requests for Production 5 and 6 lack relevance or otherwise seek information

that is protected by privilege.

        IT IS, THEREFORE, ORDERED that Plaintiff’s motion to compel (Doc. 49) is

GRANTED.

        IT IS FURTHER ORDERED that, subject to a confidentiality order, Aguilar

supplement his responses to Requests for Production 5 and 6 to include all responsive materials.

        IT IS FURTHER ORDERED that Aguilar provide to the Court on or before

September 13, 2019, an agreed upon form of confidentiality order that prohibits beyond the

litigants in this case, their attorneys, and agents of their attorneys, the disclosure of any

documents produced pursuant to Requests for Production 5 and 6. If the parties cannot agree upon




                                                                                                    9
a form of order, then on or before September 13, 2019, the parties shall submit to the Court their

respective versions of a protective order for the Court’s consideration.


                                                        __________________________________
                                                        KEVIN R. SWEAZEA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                                                                     10
